IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WALTER MCGASTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3599

TRACY MCGASTER,

      Appellee.

_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Walter Mcgaster, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.